Citation Nr: 1046347	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-29 549	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from October 1975 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2009, the Veteran and his spouse presented testimony at 
a Travel Board hearing at the RO before the undersigned Veterans 
Law Judge.  

The Board remanded this case in December 2008 and September 2009 
for further development.  After completion of this development, 
the case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

On September 3, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
he was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's Substantive 
Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran withdrew his appeal per a statement received by 
the Board in September 2010 and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


